772 F.2d 906
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JAMES EVANS, PETITIONER,v.MICHAEL COAL COMPANY AND OLD REPUBLIC COMPANIES; DIRECTOR,OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR; BENEFITSREVIEW BOARD, RESPONDENTS.
NO. 84-3740
United States Court of Appeals, Sixth Circuit.
8/30/85

PETITIONS FOR REVIEW GRANTED AND REMANDED
Ben.Rev.Bd., Dept. of Labor
BEFORE:  MARTIN, JONES, AND WELLFORD, CIRCUIT JUDGES.
PER CURIAM.


1
Petitioners seek review of the Benefits Review Board's determination that their respective appeals were untimely filed.  An administrative law judge's decision is effective on the day it is issued and served on the parties.  At the expiration of the thirtieth day after a decision of an administrative law judge is filed, it becomes final and cannot be appealed to the Benefits Review Board.  33 U.S.C. 921(a), as incorporated by 30 U.S.C. 932(a).  Blevins v. Director, OWCP, 683 F.2d 139 (6th Cir. 1982).  However, a decision and order is not considered to have been 'filed,' does not become 'effective,' and the time within which an appeal must be taken does not commence, until the order is issued and served on the parties by certified mail in accordance with applicable provisions of the statute and regulations.  The orders in these cases cannot be considered to have been 'filed' and 'effective' for purposes of taking an appeal until they were served.  See Youghiogheny & Ohio Coal Col. v. Benefits Review Board, 745 F.2d 380 (6th Cir. 1984).  Because the appeals were filed within thirty days of service, the appeals were timely.  Accordingly, the petitions for review are granted and the causes are REMANDED to the Benefits Review Board for reinstatement of the appeals.